Citation Nr: 0714360	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether continuation of appointment payments to the custodian 
of the veteran's dependent children from September 1, 2003, 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1981 to July 1981 and from August 1989 to July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 special apportionment 
determination by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reinstated 
apportionment to the custodian of the veteran's dependent 
children J.K.L. and J.K.I.L. from September 1, 2003.  VA 
records show apportionment and dependency benefits have been 
terminated for J.K.L. apparently due to his receipt of 
dependents' education benefits and for J.K.I.L. because of 
her marriage in February 2006.  In November 2006, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The Board notes that in simultaneously contested claims all 
parties are to be specifically notified of their respective 
appellate rights and the content of any substantive appeal.  
See 38 C.F.R. §§ 19.100-102 (2006).  VA records show the 
custodian of the veteran's dependent children was provided 
copies of the statement of the case and supplemental 
statement of the case in November 2005 and an attempt was 
made to notify of her right to attend the personal hearing in 
this case by correspondence dated in September 2006.  The 
letter was returned to VA by the postal service marked 
"moved left no address."  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issue on appeal.

2.  The veteran was not shown to have been reasonably 
discharging his responsibility for the support of his minor 
children by making adequate payments for their support.

3.  The custodian of the veteran's dependent children is 
demonstrated to have had a financial hardship for the purpose 
of determination of a special apportionment.


CONCLUSION OF LAW

The determination for continuation of appointment payments to 
the custodian of the veteran's dependent children from 
September 1, 2003, was proper.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. § 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
correspondence dated in December 2003 and June 2004.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

The notice requirements have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with the claim would not cause any prejudice to 
the veteran.

VA law provides that if a veteran is not living with his or 
her spouse or his or her children are not in the veteran's 
custody, all or any part of the compensation payable on 
account of the veteran may be apportioned as may be 
prescribed by the Secretary.  See 38 U.S.C.A. § 5307 (West 
2002).  A "general" apportionment may be paid if the 
veteran is not residing with his or her spouse or if his or 
her children are not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
the spouse's or the children's support.  See 38 C.F.R. 
§ 3.450 (2006).  No apportionment will be made where the 
veteran is providing for his dependents and in such cases the 
additional benefits will be paid to the veteran.  38 C.F.R. 
§ 3.450(c).

A "special" apportionment may be paid where hardship is 
shown to exist and compensation may be apportioned between 
the veteran and his or her dependents on the basis of the 
facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  See 38 C.F.R. § 3.451 (2006).  It is noted that, 
ordinarily, a special apportionment of more than 50 percent 
of a veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  Id.

In this case, in correspondence dated in January 2004 the 
custodian of the veteran's dependent children reported her 
total monthly household income was $1,730, including Social 
Security Administration (SSA) disability payment on behalf of 
the children, and that her monthly expenses were 
approximately $1,958.  It was noted the veteran had provided 
no financial support for his children and correspondence from 
an Oklahoma child support enforcement office dated in October 
2003 reported he was in arrears in the amount of $9,872 in 
his child support payments.  A November 2005 report indicated 
an amount due of $14, 072.  

In statements and personal hearing testimony in support of 
his claim the veteran asserted, in essence, that he was 
providing for his children in the form of SSA disability 
payments of their behalf.  He asserted that his former spouse 
as custodian of his children had been paid more than she was 
entitled during the period that she received simultaneous SSA 
disability and VA apportionment payments.  SSA correspondence 
dated in January 2004 indicates payments to J.K.L. of $195.50 
and to J.K.I.L. of $195.50.  In a February 2004 determination 
the RO granted entitlement to apportionment to the custodian 
of the veteran's dependent children.  The RO noted that the 
SSA payments were not paid by the veteran and did not affect 
the SSA benefits he received.  Monthly payments were awarded 
in the amount of $200 while both children were eligible as 
the veteran's dependents and in the amount of $150 after one 
of the children was no longer eligible to be considered a 
dependent child.  VA records show the veteran has been 
receiving total disability compensation benefits based upon 
individual unemployability since October 1999.  Records also 
show that while the veteran's children were considered to be 
his dependents the veteran received an additional amount of 
monthly VA compensation for them although they did not reside 
in his home.

Based upon the evidence of record, the Board finds the 
veteran was not shown to have been reasonably discharging his 
responsibility for the support of his minor children by 
making adequate payments for their support.  It is 
significant to note that VA apportionment decisions are not 
determined by other government benefit payment programs and 
that there is no evidence the veteran himself provided any 
financial support for his dependent children during the 
period involved in the present appeal.  

The custodian of the veteran's dependent children is, 
however, demonstrated to have had a financial hardship for 
the purpose of determination of a special apportionment.  The 
veteran has not submitted evidence indicating financial 
hardship as a result of the apportionment payments at issue.  
Therefore, the appeal is denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Continuation of appointment payments to the custodian of the 
veteran's dependent children from September 1, 2003, was 
proper; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


